               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Solomon Johnson,                      )     C/A No.: 1:18-2523-DCN-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                ORDER
 Ronald Hollister, Marshall            )
 Stowers, and Marty Lutz,              )
                                       )
                   Defendants.         )
                                       )

      Plaintiff, proceeding pro se, brought this action alleging violations of

his constitutional rights by defendants. On November 30, 2018, defendant

Marty Lutz (“Lutz”) filed a motion to dismiss. [ECF No. 21]. As Plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), on November 30, 2018, advising him

of the importance of the motions and of the need for him to file adequate

responses by December 31, 2018. [ECF No. 23]. Plaintiff was specifically

advised that if he failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Lutz’s motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to
the motion to dismiss by January 17, 2019. Plaintiff is further advised that if

he fails to respond, the undersigned will recommend that this action be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



January 3, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
